In an action inter alia for a judgment (1) declaring the rights and obligations of the parties and (2) directing the defendant Town of Clarkstown to remit to the plaintiff a certain sum of money, the said defendant appeals from an order of the Supreme Court, Rockland County, dated February 27, 1976, which, inter alia, granted plaintiff’s *683motion for summary judgment as against it. Order affirmed, without costs or disbursements, on the opinion of Mr. Justice Wood at Special Term. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.